Detailed Action
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 17 – 18, 23, 27, 30, 32, 47, 51, 60, 63 – 64, 67, 69, 94, 108, 117 and 156 in the reply filed on June 13th, 2022 is acknowledged.
Claim 157 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 13th, 2022.

Drawings
The drawings are objected to because:
Figure 5: Labels 504 and 506 need to switch places to keep with convention of the lower numbered suspension element label on top.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 68 – 69 are unaccounted for.
The contents of Claim 69 in the previous claim set (filed 13 June 2022) have been moved into Claim 67 of the current claim set (filed 5 October 2022). This is improper, rather Claim 67 should have been canceled and Claim 69 retained. Please correct.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a securing element” in claim 69 corresponding to a weld, an adhesive, or a mechanical element in light of the specification, [0011] pg. 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17 – 18, 27, 30, 47, 51, 60, 63, 67, 94, 108, 117, 156, and 158 – 159 are rejected under 35 U.S.C. 103 as being unpatentable over Fatherazi (US 20110229963 A1) in view of Tolbert (US 4289854 A).
Regarding Claim 1, the claim makes clear via recitation of “adapted to” clause that the “a cell culture”, is not a required element of the claimed invention, but instead an item with which the claimed structure could be used during an intended operation.
Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1), comprising: 
a flexible portion (22) comprising a collapsible container bounding a chamber that is (21; Fig. 1); and 
a mixing element (Figs. 2 – 7, 12 – 13) disposed within the collapsible container (Fig. 1), the mixing element comprising: 
a first suspension element (2) rotatably disposed within the chamber of the collapsible container (Fig. 1); 
a second suspension element (3) rotatably disposed within the chamber of the collapsible container (Fig. 1); the second suspension element being spaced apart from the first suspension element (arm 2 is spaced apart from arm 3); and 
one or more foldable portions each extending between a first end and an opposing second end, the first end being connected to the first suspension element and the second end being connected to the second suspension element (modified Fig. 1).

    PNG
    media_image1.png
    724
    893
    media_image1.png
    Greyscale
Modified Fig. 1
However, Fatherazi fails to teach each of the one or more foldable portions comprising a flexible sheet having a front face and an opposing back face that both extend between the first end and the opposing second end.
Tolbert teaches a cell culture apparatus (Abstract) having a flexible sheet (25, 50, 60; Figs. 3, 4) having a front face and an opposing back face (Fig. 5) that both extend between the first end (58) and the opposing second end (61). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the flexible sheet in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64). 
Regarding Claim 17, Fatherazi discloses each of the one or more foldable portions (modified Fig. 1) folds substantially flat when the flexible portion is collapsed (see arrow in Fig. 1 and also see [0039] discussing pivot point 11; Figs. 5 and 6 show the first foldable portion folding substantially flat as well). 
Regarding Claim 18, Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1), but fails to teach the flexible sheet comprising a polymeric sheet. 
Tolbert teaches a flexible sheet (25, 50, 60; Figs. 3, 5) comprising a polymeric sheet (Col. 3, lines 29 – 39). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the flexible sheet being polymeric material in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64) and to allow for the flexibility to influence mixing (Col. 3, lines 21 – 29). 
Regarding Claim 27, Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1), but fails to teach an opening extending through the flexible sheet between the front face and the opposing back face.
Tolbert teaches a flexible sheet (25, 50, 60; Figs. 3, 5) comprising an opening extending through the flexible sheet between the front face and the opposing back face (Figs. 3, 5) (see Col. 3, lines 29 – 39 stating “…other such permeable or impermeable flexible sheet materials, for example a nylon screen cloth… having nominal mesh openings…”). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the flexible sheet having opening in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64).
Regarding Claim 30, Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1), but fails to teach a surface feature outwardly projecting from the front face of the flexible sheet.
Tolbert teaches a flexible sheet (25, 50, 60; Figs. 3, 5) comprising a surface feature outwardly projecting from the front face of the flexible sheet (Figs. 3, 5) (mesh openings map to a surface feature outwardly projecting i.e. an opening [surface feature] projects through the flexible sheet, see Col. 3, lines 29 – 39 stating “…other such permeable or impermeable flexible sheet materials, for example a nylon screen cloth… having nominal mesh openings…”). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture , it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the surface feature in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64).
Regarding Claim 47, Fatherazi teaches the first suspension element (2; modified Fig. 1) comprising a first hub rotatably disposed within the collapsible container (modified Fig. 1); the second suspension element (3; modified Fig. 1) comprising a second hub rotatably disposed within the collapsible container (modified Fig. 1); and the one or more foldable portions comprising a first foldable portion (modified Fig. 1) extending between the first suspension element and the second suspension element (modified Fig. 1).
However, Fatherazi fails to teach a first arm projecting from the first hub, a first arm projecting from the second hub and the first foldable portion extending between the first arm of the first suspension element and the first arm of the second suspension element, the first foldable portion comprising a first flexible sheet having the front face and the opposing back face.
Tolbert teaches a first arm (46, 58) projecting from the first hub (43, 56), a first arm (47) projecting from the second hub (44, 57) and the first foldable portion (50, 60) extending between the first arm of the first suspension element and the first arm of the second suspension element (modified Figs. 3, 4), the first foldable portion comprising a first flexible sheet having the front face and the opposing back face (50, 60).
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the first arms projecting from the first and second hubs in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64).

    PNG
    media_image2.png
    651
    1106
    media_image2.png
    Greyscale

Modified Figs. 3, 4, 5
Regarding Claim 51, Fatherazi teaches a portion of the first hub being in physical communication to an exterior (see modified Fig. 1) of the collapsible container (21) through a rotor assembly (7, 13, 14).
Regarding Claim 60, Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1), but fails to teach the first arm of the first suspension element being configured to telescope between two lengths.
Tolbert teaches a first arm of a first suspension element being configured to telescope between two lengths (see modified Figs. 3, 4, 5). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the first arm of the first suspension element telescoping in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64).
Regarding Claim 63, Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1) having a first hub and a first foldable portion (modified Fig. 1), but fails to teach a second arm projecting from the first hub; a second arm projecting from the second hub; and the one or more foldable portions comprising a second foldable portion extending between the second arms, the second foldable portion comprising a second flexible sheet having the front face and the opposing back face.
Tolbert teaches a second arm projecting from the first hub; a second arm projecting from the second hub; and the one or more foldable portions comprising a second foldable portion extending between the second arms, the second foldable portion comprising a second flexible sheet having the front face and the opposing back face (modified Figs. 3, 4, 5). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the second arm and the second foldable portion in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64). Furthermore, Fatherazi in view of Tolbert discloses the claimed invention (see above; also see modified Fig. 1 and modified Figs. 3, 4, 5) except for a second arm projecting from the first hub; a second arm projecting from the second hub; and a second foldable portion extending between the second arms, the second foldable portion comprising a flexible second sheet having a front face and an opposing back face. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second arm projecting from the first hub; a second arm projecting from the second hub; and a second foldable portion extending between the second arms, the second foldable portion comprising a flexible second sheet having a front face and an opposing back face, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 67, Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1), but fails to teach a securing element joining the first foldable portion to the first arm projecting from the first hub.
Tolbert teaches a securing element joining the first foldable portion to the first arm projecting from the first hub (see wire means in Col. 3, lines 10 – 15; also see wire shown in loops around the first arms in Figs. 3, 5). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the securing element in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64).
Regarding Claim 94, Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1) with a foldable portion (modified Fig. 1) and a flexible portion (22 of the collapsible container 21), but fails to teach a sweep area ratio comprises a largest cross sectional area of the one or more foldable portion divided by a largest cross sectional area of the flexible portion, the sweep area ratio being about 0.25 to about 1.0.
Tolbert teaches a sweep area ratio comprising a largest cross sectional area of the one or more foldable portion (flexible sheet, 50, 60) divided by a largest cross sectional area of the flexible portion, the sweep area ratio being about 0.25 to about 1.0 (see Col. 2, lines 6 – 10 stating “The flexible sheets have a total surface area on one side which preferably ranges from about 0.25 to about 1.0 times the available traversable cross-sectional area of the culture fluid-containing portion of the culture vessel.”). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the sweep area ratio in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64).
Regarding Claim 108, Fatherazi teaches a space between an inner surface of the collapsible container and the one or more foldable portions determines a minimal working volume (modified Fig. 1), the minimal working volume comprising between about 1% to about 20% of a total volume of the chamber of the collapsible container (modified Fig. 1 clearly shows the minimal working volume is between 1% to 20% of the total volume of the collapsible container).
Regarding Claim 117, Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1), but fails to teach the flexible sheet can be folded over an angle between about 90 degrees and about 179 degrees.
Tolbert teaches a flexible sheet (50, 60) capable of being folded over an angle between about 90 degrees and about 179 degrees (see modified Fig. 5; also see Col. 5, lines 37 – 57; 62 is pivotable as shown in Fig. 5 and the flexible sheet is connected to bar 61). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning folded over angle of the flexible sheet in order to facilitate insertion and removal of the flexible sheet from the collapsible container (Col. 5, lines 37 – 40).

    PNG
    media_image3.png
    649
    644
    media_image3.png
    Greyscale

Modified Fig. 5
Regarding Claim 156, the claim makes clear via recitation of “adapted to” clause that the “a cell culture”, is not a required element of the claimed invention, but instead an item with which the claimed structure could be used during an intended operation.
Fatherazi teaches a collapsible cell culture vessel (21; [0002]; Fig. 1), comprising: 
a collapsible container bounding a chamber (21, 22; Fig. 1); and 
a mixing element (Figs. 2 – 7, 12 – 13) disposed within the collapsible container (Fig. 1), the mixing element comprising: 
a first suspension element disposed within the chamber of the collapsible container, the first suspension element comprising a first hub (arm 2 and modified Fig. 1) rotatably disposed within the chamber of the collapsible container (22); 
a second suspension element disposed within the chamber of the collapsible container, the second suspension element comprising a second hub (arm 3 and modified Fig. 1) rotatably disposed within the chamber of the collapsible container (22);
However, Fatherazi fails to teach a first arm projecting from the first hub; a first arm projecting from the second hub; and one or more foldable portions each extending between the first suspension element and the second suspension element and each comprising a flexible sheet having a front face and an opposing back face, the one or more foldable portions comprising a first flexible sheet having the front face and the opposing back face that extend between the first arm projecting from the first hub and the first arm projecting from the second hub, the first flexible sheet being sufficiently flexible that it can be folded over an angle between about 90 degrees and about 179 degrees.
Tolbert teaches a first arm (46, 58) projecting from the first hub (43, 56); a first arm (47) projecting from the second hub (44, 57) (see modified Figs. 3, 4, 5); and one or more foldable portions each extending between the first suspension element and the second suspension element and each comprising a flexible sheet having a front face and an opposing back face, the one or more foldable portions comprising a first flexible sheet (50, 60) having the front face and the opposing back face (Fig. 3, 5) that extend between the first arm projecting from the first hub and the first arm projecting from the second hub (modified Figs. 3, 4, 5), the first flexible sheet being sufficiently flexible that it can be folded over an angle between about 90 degrees and about 179 degrees (see modified Fig. 5; also see Col. 5, lines 37 – 57; 62 is pivotable as shown in Fig. 5 and the flexible sheet is connected to bar 61). 
Fatherazi and Tolbert are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Tolbert concerning the first arms of the first and second hubs, first flexible sheet and the folded over angle in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64). Furthermore, it would have been beneficial to apply the teaching of Tolbert concerning the folded over angle of the first flexible sheet in order to facilitate insertion and removal of the flexible sheet from the collapsible container (Col. 5, lines 37 – 40).
Regarding newly introduced Claim 158, Fatherazi teaches the cell culture vessel (21; [0002]; Fig. 1) of claim 1.
Fatherazi is silent on the first suspension element and the second suspension element are spaced apart within the chamber so that there is no direct or indirect connection between the first suspension element and the second suspension element within the chamber except through the one or more foldable portions.  
Tolbert teaches the first suspension element and the second suspension element are spaced apart within the chamber so that there is no direct or indirect connection between the first suspension element and the second suspension element within the chamber except through the one or more foldable portions (see modified Figs. 3, 4, 5 above: the suspension elements are connected only through the flexible sheets).  
It would have been obvious to one skilled in the art before the effective filing date of the claim invention to modify the first and second ends of the mixing apparatus of Fatherazi with the first and second suspension elements, arms, and flexible sheets of Tolbert in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64).
Regarding newly introduced Claim 159, Fatherazi teaches the cell culture vessel (21; [0002]; Fig. 1) of claim 156.
Fatherazi is silent on the first suspension element and the second suspension element are spaced apart within the chamber so that there is no direct or indirect connection between the first suspension element and the second suspension element within the chamber except through the one or more foldable portions.  
Tolbert teaches the first suspension element and the second suspension element are spaced apart within the chamber so that there is no direct or indirect connection between the first suspension element and the second suspension element within the chamber except through the one or more foldable portions (see modified Figs. 3, 4, 5 above: the suspension elements are connected only through the flexible sheets).  
It would have been obvious to one skilled in the art before the effective filing date of the claim invention to modify the first and second ends of the mixing apparatus of Fatherazi with the first and second suspension elements, arms, and flexible sheets of Tolbert in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 60 – 64).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fatherazi (US 20110229963 A1) in view of Tolbert (US 4289854 A) as applied to claim 1 above, and further in view of Geimer (US 4639422 A).
Regarding Claim 23, Fatherazi in view of Tolbert teaches a flexible sheet (see Claim 1). However, Fatherazi in view of Tolbert fails to teach the flexible sheet being substantially rectangular.
Geimer teaches a flexible sheet (30; Col. 3, line 47) being substantially rectangular (See Fig. 3). 
Fatherazi and Geimer are considered analogous art as they both teach mixing apparatuses in the field of bioreactors and cell culture , it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Geimer concerning the flexible sheet shape in order to facilitate a gentle agitation that is useful for sensitive cells as well as fragile microcarriers (Tolbert Col. 1, lines 38 – 43).

Response to Arguments
The underlined portions in this office action emphasize additions to the office correspondence made since the prior office action.
Per applicant’s amendments to the drawings (filed 5 October 2022) regarding:
The “protrusion” in figures 6 – 8
Updating the 502, 508 typos in figure 5
Updating the unused reference numbers 500, 504, and 510 in figure 5
The objections to the drawings are withdrawn.
Per applicant’s amendments to the specification (filed 5 October 2022) regarding:
Typo in paragraph [0045].
The objection to the specification is withdrawn.
Per applicant’s amendments to the claims (filed 5 October 2022) regarding:
Cancelling of Claim 64
Cancelling the contents of Claim 67
Updating “the front face” of Claim 30
The objections to the drawings and claims are withdrawn.
Per applicant’s amendments to the claims (filed 5 October 2022) regarding:
Cancelling of Claim 3
Resolving the lack of antecedent basis issue in Claim 47
The 112b rejections to the claims are withdrawn.

Applicant's arguments filed 5 October 2022 have been fully considered but they are not persuasive.
Specifically, applicant argues that it would not be obvious to modify Fatherazi with Tolbert because 1) it would result in completely different mixing characteristics relative to Tolbert 2) there is not expectation that the mixing produced by sheets 50 (of Tolbert) when arms 2 and 3 (of Fatherazi) are folded would achieve the needed uniform and gentle mixing required for cells 3) the mixing properties of Fatherazi in view of Tolbert would be varied and uncertain as arms 2 and 3 fold while fluid flows into and out of tank 21 (of Fatherazi) and 4) mounting sheets 50 onto arms 2 and 3 would merely duplicate mixing properties. 
Argument 1 is not persuasive as the mixing characteristics of Tolbert would be unchanged as Fatherazi is being modified by Tolbert and not the reverse. 
Argument 2 is not persuasive as there is not claim language in the claimed invention limiting a mixing apparatus / mixing conditions in a partially collapsed state of the chamber, so the point is moot.
Argument 3 is not persuasive as there is not claim language in the claimed invention limiting mixing conditions to need to be any level of consistent, so the point is moot.
Argument 4 is not persuasive as there is an obvious advantage to modifying the mixing apparatus of Fatherazi with the flexible sheets of Tolbert, that reason being gentler mixing (Tolbert Col. 1, lines 38 – 43).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774